


EXHIBIT 10.26




SECOND AMENDMENT TO EMPLOYMENT AGREEMENT


WHEREAS, Seitel, Inc., a Delaware corporation (together with its successor and
assigns, the "Company") and Kevin P. Callaghan (the "Executive") have entered in
an employment agreement dated January 30, 2007 (the "Agreement"); and


WHEREAS, Executive's Base Salary on Apri130, 2009 was $468,000; and


WHEREAS, effective May 1, 2009 Executive voluntarily determined to reduce his
Base Salary
as in effect on April 30, 2009 by 10% through December 31, 2009; and


WHEREAS, effective January 1, 2010 Executive has voluntarily determined to
continue this 10% reduction in his Base Salary through December 31, 2010 and
after December 31, 2010 his Base Salary shall return to the annual amount as in
effect on April 30, 2009; and


WHEREAS, the Company and the Executive acknowledge that such a voluntary
reduction in Executive's Base Salary by Executive is not the occurrence of a
Good Reason as defined in the Agreement; and


WHEREAS, the Executive and the Company acknowledge and agree that this reduction
is not in exchange for any other payment or benefit; and


WHEREAS, the Company and the Executive acknowledge and agree that the Company
shall not be required to pay the amount of this 10% reduction in Base Salary to
Executive at any time in the future.


NOW, THEREFORE, for the purposes of clarity, the Executive and Company hereby
agree to add the following at the end of Section 4:


"During the calendar years 2009 and 2010 for all purposes under this Agreement
respecting benefits payable upon termination of employment, Executive's Base
Salary shall mean the amount of $468,000 as in effect on April 30, 2009 as
previously approved by the Company (or if applicable any increase by the Company
above such amount) shall not be reduced by any voluntary reduction in Base
Salary by Executive."


IN WITNESS WHEREOF, the undersigned have executed this Agreement on January 25,
2010.


SEITEL, INC.
By:
/s/
Marcia H. Kendrick
Name:
Marcia H. Kendrick
Title:
Senior Vice President





EXECUTIVE:
/s/
Kevin P. Callaghan
Kevin P. Callaghan





